

Exhibit 10.25


Schedule of Armstrong Flooring, Inc. Directors and Officers who are
counterparties to Indemnification Agreement
Directors
Larry S. McWilliams (Chair)
Michael F. Johnston
Kathleen S. Lane
Jeffrey Liaw
Michael W. Malone
James C. Melville
James J. O’Connor
Jacob H. Welch



Officers
Name
Title
Donald R. Maier
President and Chief Executive Officer; Director
John “Jay” W. Thompson
Senior Vice President and Chief Financial Officer
John C. Bassett
Senior Vice President, Human Resources
Joseph N. Bondi
Senior Vice President and North America Residential
Kimberly Z. Boscan
Vice President, Controller
Charles E. Grogan
Senior Vice President, Operations
Scott W. Hess
Senior Vice President, Chief Information Officer
Christopher S. Parisi
Senior Vice President, General Counsel, Secretary & Chief Compliance Officer
Dominic C. Rice
Senior Vice President and North America Commercial
 
 
 
 







